Exhibit 10.85

 

Thomas J. Colatosti

Optionee

 

BIO-KEY INTERNATIONAL, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE

BIO-KEY INTERNATIONAL, INC.

2004 STOCK INCENTIVE PLAN

 

This Agreement is made as of the date set forth on Schedule A hereto (the “Grant
Date”) by and between Bio-key International, Inc., a Delaware corporation (the
“Corporation”), and the person named on Schedule A hereto (the “Optionee”).

 

WHEREAS, Optionee is a director of the Corporation and the Corporation considers
it desirable and in its best interest that Optionee be given an inducement to
acquire a proprietary interest in the Corporation and an incentive to advance
the interests of the Corporation by granting the Optionee an option to purchase
shares of common stock of the Corporation (the “Common Stock”);

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that as of the Grant Date, the Corporation hereby grants Optionee an option to
purchase from it, upon the terms and conditions set forth in the Corporation’s
2004 Stock Incentive Plan, as amended from time to time (the “Plan”), a copy of
which is attached hereto, that number of shares of the authorized and unissued
Common Stock of the Corporation as is set forth on Schedule A hereto.

 


1.                                       TERMS OF STOCK OPTION.  THE OPTION TO
PURCHASE COMMON STOCK GRANTED HEREBY IS SUBJECT TO THE TERMS, CONDITIONS, AND
COVENANTS SET FORTH IN THE PLAN AS WELL AS THE FOLLOWING:


 


(A)                                  THIS OPTION SHALL CONSTITUTE A
NON-QUALIFIED STOCK OPTION WHICH IS NOT INTENDED TO QUALIFY UNDER SECTION 422 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED;


 


(B)                                 THE PER SHARE EXERCISE PRICE FOR THE SHARES
SUBJECT TO THIS OPTION SHALL BE THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN)
OF THE COMMON STOCK ON THE GRANT DATE, WHICH EXERCISE PRICE IS SET FORTH ON
SCHEDULE A HERETO;


 


(C)                                  THIS OPTION SHALL VEST IN ACCORDANCE WITH
THE VESTING SCHEDULE SET FORTH ON SCHEDULE A HERETO; AND


 


(D)                                 NO PORTION OF THIS OPTION MAY BE EXERCISED
MORE THAN SEVEN (7) YEARS FROM THE GRANT DATE.


 

--------------------------------------------------------------------------------



 


2.                                       PAYMENT OF EXERCISE PRICE.  THE OPTION
MAY BE EXERCISED, IN PART OR IN WHOLE, ONLY BY WRITTEN REQUEST TO THE
CORPORATION ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE IN FULL EITHER:  (I) IN
CASH FOR THE SHARES WITH RESPECT TO WHICH IT IS EXERCISED; (II) IF THE SHARES
UNDERLYING THE OPTION ARE REGISTERED UNDER THE SECURITIES ACT, BY DELIVERING TO
THE CORPORATION A NOTICE OF EXERCISE WITH AN IRREVOCABLE DIRECTION TO A
BROKER-DEALER REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
TO SELL A SUFFICIENT PORTION OF THE SHARES AND DELIVER THE SALE PROCEEDS
DIRECTLY TO THE CORPORATION TO PAY THE EXERCISE PRICE; OR (III) BY DELIVERING
PREVIOUSLY OWNED SHARES OF COMMON STOCK OR A COMBINATION OF SHARES AND CASH
HAVING AN AGGREGATE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) EQUAL TO THE
EXERCISE PRICE OF THE SHARES BEING PURCHASED; PROVIDED, HOWEVER, THAT SHARES OF
COMMON STOCK DELIVERED BY THE OPTIONEE MAY BE ACCEPTED AS FULL OR PARTIAL
PAYMENT OF THE EXERCISE PRICE FOR ANY EXERCISE OF THE OPTION HEREUNDER ONLY IF
THE SHARES HAVE BEEN HELD BY THE OPTIONEE FOR AT LEAST SIX (6) MONTHS.


 


3.                                       MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT IS BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS.


 


(B)                                 THIS AGREEMENT WILL BE GOVERNED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, AND MAY BE
EXECUTED IN MORE THAN ONE COUNTERPART, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL DOCUMENT.


 


(C)                                  NO ALTERATIONS, AMENDMENTS, CHANGES OR
ADDITIONS TO THIS AGREEMENT WILL BE BINDING UPON EITHER THE CORPORATION OR
OPTIONEE UNLESS REDUCED TO WRITING AND SIGNED BY BOTH PARTIES.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Agreement as of the Grant
Date.

 

 

 

BIO KEY INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

 

Thomas J. Colatosti

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

1.  Optionee: Thomas J. Colatosti

 

2.  Grant Date:  February 27, 2009

 

3.  Number of Shares of Common Stock covered by the Option:  50,000

 

4.  Exercise Price (Fair Market Value of Common Stock on the Grant Date): 
$0.087

 

5.  The Option shall vest in accordance with the following schedule:

 

(i)                                     25,000 shares shall vest on February 27,
2010; and

 

(ii)                                  25,000 shares shall vest on February 27,
2011.

 

6.  Expiration Date:  February 27, 2016.

 

 

 

 

Initials of Authorized

 

Officer of BIO KEY INTERNATIONAL, INC.

 

 

 

 

 

 

 

Optionee’s Initials

 

4

--------------------------------------------------------------------------------